DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
 
Response to Amendment
	The amendment filed October 25, 2021, deletes the elected species ‘modified nucleotide comprising a substitution on its phosphate moiety’ from independent claim 15, and cancels claims 17, 18, 33, and 34 directed to the elected species.  Therefore, the examination has been extended to the nonelected species of ‘modified nucleotide comprising a substitution on its nucleobase.’  The limitation of independent claim 15 of at least one of the non-labeled modified nucleotides comprising a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine, is directed to this nonelected species.  Claims 20-24 recite limitations regarding the nonelected species.
	Claims 1-14, 16-19, 33, and 34 are canceled.
	Claims 15, 20-32, and 35 are pending and examined on the merits.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “wherein at least one of the non-labeled modified nucleotides has the nitrogen substitution at position 6 of the pyrimidine is” which is grammatically incorrect.  The word “is” in the recitation should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is rendered indefinite by the recitation “the modified nucleotide” in the last line.  Parent claim 15 recites “a mixture of non-labeled modified nucleotides” wherein “at least one of the non-labeled modified nucleotides comprises a halogen, nitrogen, or sulfur substitution at position 6 of its purine…” and claim 20 recites that “at least one of the non-labeled modified nucleotides has the halogen substitution at position 6 of the purine.”  Each of these recitations encompass a plurality of non-labeled modified nucleotides.  It is unclear which one of the multiple non-labeled modified nucleotides is “the modified nucleotide” of the last line of claim 20.  It is unclear whether only one, some, or all of the non-labeled modified nucleotides (of parent claim 15 or any of the non-labeled modified nucleotides having the halogen substitution at position 6 of the purine) is 6-Cl-dGTP.  For the purpose of applying prior art, the last line of claim 20 will be interpreted as reciting “wherein at least one modified nucleotide is 6-Cl-dGTP.”
	Claim 21 is rendered indefinite by the recitation “the modified nucleotide” in line 4.  Parent claim 15 recites “a mixture of non-labeled modified nucleotides” wherein “at least one of the non-labeled modified nucleotides comprises a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine” and claim 21 recites that “at least one of the non-labeled modified nucleotides has the sulfur substitution at position 2 of the pyrimidine” or “at least one of the non-labeled modified nucleotides has the nitrogen substitution at position 6 of the pyrimidine.”  Each of these recitations encompass a plurality of non-labeled modified nucleotides.  It is unclear which one of the multiple non-labeled modified nucleotides is “the modified nucleotide” of line 4 of claim 21.  It is unclear whether only one, some, or all of the non-labeled modified nucleotides (of parent claim 15 or any of the non-labeled modified nucleotides of lines 1-4 of claim 21) is selected from the group consisting of 2-thio-dATP, 2-thio-dGTP, 2-thio-dCTP, 2-thio-CTP, 2-thio-dTTP, 2-thio-dTTP, 2-thio-TTP, 6-aza-2-thio-dTTP, and 6-aza-2-thio-TTP.  Note that the modified nucleotides 2-thio-dATP and 2-thio-dGTP have the sulfur substitution at the position 2 of their purine, and thus they each are not directed to the non-labeled modified nucleotides of lines 1-4 of claim 21.
	Claim 22 is rendered indefinite by the recitation “the modified nucleotide” in the last line.  Parent claim 15 recites that “at least one of the non-labeled modified nucleotides comprises a halogen, nitrogen, or sulfur substitution…at position 2 or 6 of its pyrimidine” and claim 22 recites that “at least one of the non-labeled nucleotides has the nitrogen substitution at position 6 of the pyrimidine.”  Each of these recitations encompass a plurality of non-labeled modified nucleotides.  It is unclear which one of the multiple non-labeled modified nucleotides is “the modified nucleotide” of the last line of claim 22.  It is unclear whether only one, some, or all of the non-labeled modified nucleotides (of parent claim 15 or the non-labeled modified nucleotides having the nitrogen substitution at position 6 of the pyrimidine) is 6-aza dUTP.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 21, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2013/0078622. Listed on IDS filed 2/22/19. Previously cited) in view of Rigatti (US 2013/0071879), and in light of Berg (Sections 5.3 and 27.2. in: Berg, JM et al., Biochemistry [online]. 5th edition. New York: W H Freeman, 2002. [retrieved on 2021-07-17]. Retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/books/NBK22513/> and <URL: https://www.ncbi.nlm.nih.gov/books/NBK22374/>. Previously cited).
Collins discloses a method for sequencing a nucleic acid using a single molecule sensing device (page 3, paragraph [0024]).  The sensing device includes a conductive channel having a single sensitizing enzyme secured to the channel using a linker molecule non-covalently functionalized with the channel, wherein the enzyme may be a polymerase (page 3, paragraph [0024]).  Collins teaches an embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase (page 7, paragraph [0094]).  The method of Collins includes exposing the sensing device to at least one type of nucleotide; applying a voltage potential across the channel; monitoring fluctuations in the current flowing the channel (e.g. a single walled carbon nanotube, SWNT); and identifying the nucleotides incorporated into a nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  The embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase is directed to the claimed invention.  
Additionally, when discussing nucleotide incorporation, Collins teaches that the enzymes (e.g. DNA or RNA polymerase) which catalyze the template-dependent incorporation of dNTPs (deoxyribonucleotide triphosphates, see paragraph [0138]) are known to undergo well characterized conformational changes that can be used to monitor the nucleotide specific incorporation of dNTPs or NTPs in accordance with the methods and devices disclosed in Collins and thus provide the sequence of the template molecule (page 7, paragraph [0094]).  Therefore, in sequencing a nucleic acid by monitoring fluctuations in current, Collins discloses detecting a conformationally changed nucleic acid polymerase (DNA or RNA polymerase) by measuring an electrical signal change (fluctuations in the current flowing through the conductive channel, e.g. SWNT).  
Additionally, Collins speaks of non-labeled analog dNTPs or NTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation, indicating that they are well known to one skilled in the art (page 7, paragraph [0095]).  In Example 3, the sensitizing molecule is a DNA polymerase 1 and the chemical environment is a solution comprising a DNA template and deoxyribonucleotide triphosphate (dNTP) (page 12, paragraph [0138]) – thus it is clear that in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is contacted with a template nucleic acid sequence (the DNA template) and a mixture of nucleotides that are non-labeled nucleotides (dNTPs).  The non-labeled analog dNTPs disclosed in paragraph [0095] of Collins read on ‘non-labeled modified nucleotides.’  Furthermore, it is known in the art that the DNA polymerase requires a template and a primer which is base-paired to the template.  This is evidenced by Berg which teaches that DNA polymerases are template-directed enzymes which require a primer already based-paired to the template in order to initiate the reaction catalyzed by the DNA polymerase (first two paragraphs of Section 27.2).  The primer base-paired to the template reads on a nucleic acid primer hybridized to the template nucleic acid sequence to form a duplex.  Therefore, in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is also contacted with a nucleic acid primer base-paired to the DNA template (reading on ‘template nucleic acid sequence’), in addition to the DNA template and mixture of nucleotides that are non-labeled nucleotides (dNTPs).  
Additionally, it is it well known in the prior art that the DNA polymerase extends the primer by incorporating one of the nucleotides (dNTPs) that is complementary to the next nucleic acid in the template nucleic acid sequence.  This is evidenced by Berg which teaches that the chain-elongation reaction catalyzed by DNA polymerases is a nucleophilic attack by the 3’-hydroxyl group of the primer on the innermost phosphorus atom of the deoxynucleoside triphosphate (second paragraph of Section 5.3.1), and DNA polymerase is a template-directed enzyme that synthesizes a product with a base sequence complementary to that of the template (last paragraph of Section 5.3.1).  Thus the method of Collins encompasses the primer extending step of instant claim 15.
As such, Collins is comparable to the claimed invention since Collins teaches a method of detecting a conformationally changed nucleic acid polymerase, the method comprising: 
contacting a nucleic acid polymerase (DNA or RNA polymerase) attached to an electrically-conducting channel (a conductive channel such as a single-walled carbon nanotube) with a template nucleic acid sequence (a DNA template) and a mixture of non-labeled modified nucleotides (non-labeled analog dNTPs), 
extending the primer, using the nucleic acid polymerase (DNA polymerase), to incorporate one of the nucleotides (non-labeled analog dNTPs) of the mixture that is complementary to a next nucleic acid in the template nucleic acid sequence (DNA template), thereby forming the conformationally changed nucleic acid polymerase bound to one of the nucleotides of the mixture, the primer, and the template nucleic acid sequence (binding inherently occurs since the polymerase acts on the nucleotide and the template nucleic acid sequence); and 
detecting the conformationally changed nucleic acid polymerase by measuring an electrical signal change (fluctuations in current flowing through the conductive channel) in the electrically-conducting channel caused by a conformational transition between the nucleic acid polymerase and the conformationally changed nucleic acid polymerase.  

Collins differs from the claimed method in that Collins does not expressly disclose that at least one of the non-labeled modified nucleotides (non-labeled analog dNTPs) comprises a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine.
However, it is noted that Collins teaches that a method for enhancing the detection of the specific incorporation of the correct dNTP or NTP would be to use analog dNTPs or NTPs which exacerbate the conformational dynamics of correct nucleotide incorporation thus ensuring accurate sequencing (page 7, paragraph [0095]).  Collins further states that “Non-labeled analog dNTPs or NTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation are well known to one skilled in the art and include but are not limited to modifications of the purine and pyrimidine bases (i.e., at the C-4 and C-7 positions)…” (page 7, paragraph [0095]; emphasis added).
Rigatti discloses methods and compositions for normalizing the amplification of nucleic acid templates of different sequences by decreasing the efficiency with which AT rich sequences are amplified and/or increasing the efficiency with which GC rich sequences are amplified (paragraph [0010]).  This addresses the limitation in amplification efficiency related to the sequences of the templates, wherein there is a bias specifically resulting in lower representation and less accurate sequence determination for the GC rich templates, an effect which may be termed “GC bias” (paragraphs [0008]-[0009]).  The methods of Rigatti may be carried out using nucleoside analogues that are less efficiently incorporated by a polymerase (paragraph [0040]).  Additionally, Rigatti more specifically teaches that their method may use nucleotides which are incorporated less efficiently than the standard nucleotides, such as dATP or dTTP analogues which incorporate less efficiently than dATP or dTTP (paragraph [0012]).  Also, it is possible to use analogues of A and/or T which raise the stability of the A:T base pairs (paragraph [0012]).  In doing so, the strength of the duplex of A and T bases is increased, slowing the denaturation, and lowering the efficiency of the amplification of those A:T rich strands (paragraph [0012]).  A modified nucleotide for use in the invention may be T analogues such as 2-thio thymidine triphosphate, i.e. 2-thio dTTP, which shows a lower efficiency of incorporation than the non-modified thymidine nucleotide (paragraph [0040]; paragraph [0051]; claim 16 of Rigatti).  The T analogue 2-thio dTTP reads on a non-labeled modified nucleotide comprising a sulfur substitution at position 2 of its pyrimidine of instant claim 15, as well as reading on limitations of instant claim 21.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted at least one of non-labeled analog dNTPs (i.e. non-labeled modified nucleotides) used in the method of Collins with non-labeled 2-thio-dTTPs.  One of ordinary skill in the art would have been motivated to do this since non-labeled 2-thio-dTTPs would have improved the accuracy of sequencing sought by Collins (see paragraph [0095]) by reducing the GC bias which Rigatti addressed by using T analogues such as 2-thio-dTTP.  There would have been a reasonable expectation of enhancing the detection of the specific incorporation of the correct dNTPs (as sought by Collins in paragraph [0095]) by including non-labeled 2-thio-dTTPs since Rigatti taught that 2-thio-dTTPs can be incorporated by a polymerase and since Rigatti teaches using 2-thio-dTTPs to address the issue of less accurate sequence determination for GC rich templates.  Therefore, Collins in view of Rigatti (in light of Berg) renders obvious instant claims 15 (‘wherein at least one of the non-labeled modified nucleotides comprises a…sulfur substitution at…position 2…of its pyrimidine’), 21 (‘wherein at least one of the non-labeled modified nucleotides has the sulfur substitution at position 2 of the pyrimidine’; 2-thio-dTTP), and 31 are rendered obvious.

Regarding instant claim 25, Collins teaches that exemplary conduction channels for their invention are formed from metals, metal oxides, or semiconductors, amongst other materials (page 2, paragraph [0012]).  Therefore, instant claim 25 is rendered obvious.
Regarding instant claims 26 and 27, Collins teaches that exemplary conduction channels for their invention include nanometer-scale conductors such as nanowires and single-walled carbon nanotubes (SWNTs) (page 2, paragraph [0012]).  Therefore, instant claims 26 and 27 are rendered obvious.  
Regarding instant claim 28, as pointed out above, Collins teaches semiconductors for forming their conduction channels and using nanowires as their conduction channels (page 2, paragraph [0012]).  Therefore, instant claim 28 is rendered obvious.
Regarding instant claims 29 and 30, Collins teaches their method identifies the nucleotides incorporated into the nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  Therefore, instant claim 29 is rendered obvious.  It would have been obvious that the fluctuations in current of the method rendered obvious by Collins in view of Rigatti (using 2-thio-dTTPs) are different (i.e. increased or decreased relative to) from fluctuations in current of the method of Collins when native nucleotides (that is, natural dNTPs) are used, given that the 2-thio-dTTPs shows lower efficiency of incorporation than the non-modified thymidine nucleotide (paragraph [0040] of Rigatti).  Therefore, instant claim 30 is rendered obvious.
A holding of obviousness is clearly required.
  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, Rigatti, and Berg as applied to claims 15, 21, and 25-31 above, and further in view of Previte (US 2013/0165328. Previously cited) and Goldsmith (Science. 2007. 315: 77-81. Previously cited).
As discussed above, Collins in view of Rigatti (and in light of Berg, cited as evidence) renders obvious claims 15, 21, and 25-31.  However, the references differ from claim 32 in that Collins does not disclose that the nucleic acid polymerase (DNA or RNA polymerase) is covalently attached to the electrically-conducting channel (e.g. a single walled carbon nanotube, SWNT).
Previte discloses a method of distinguishing nucleotide sequences comprising using a polymerase molecule (abstract).  The polymerase can be attached to a label via a covalent linkage (paragraph [0081]).
Goldsmith discloses using covalent attachments to single-walled carbon nanotubes (SWNTs) to fabricate single-molecules electronic devices (abstract).  By controlling the chemistry through electronically controlled electrochemical potentials, single chemical attachments were achieved (abstract).  Also, Goldsmith points out that chemically, SWNTs have long, inert sidewalls but reactive ends to which the tools of organic chemistry can covalently attach a wide variety of species (page 77, center column, second paragraph).  
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the attachment of the polymerase of the method rendered obvious by Collins in view of Rigatti (and in light of Berg, cited as evidence) with a covalent linkage for the predictable result of securing the polymerase (the sensitizing molecule) to the conductive channel (e.g. SWNTs) as sought by Collins.  There would have been a reasonable expectation of success in using a covalent linkage to practice the method of Collins in view of Rigatti (and in light of Berg) since Previte indicates that a polymerase can be attached to a label via a covalent linkage, and since Goldsmith teaches that there can be covalent attachments of a wide variety of species to SWNTs.  Therefore, instant claim 32 is rendered obvious.
A holding of obviousness is clearly required.

Claims 23, 24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, Rigatti, and Berg as applied to claims 15, 21, and 25-31 above, and further in view of Motea (Biochimica et Biophysica Acta. 2010. 1804. 1151-1166. Previously cited) and Kettlun (Phytochemistry. 2005. 66: 975-982. Previously cited).
As discussed above, Collins in view of Rigatti (and in light of Berg, cited as evidence) renders obvious claims 15, 21, and 25-31.  However, the references differ from claim 35 in that they do not expressly disclose that at least one of the non-labeled modified nucleotides (non-labeled analog dNTPs) has a sulfur substitution at the non-bridging, α-phosphoryl oxygen atom of its phosphate moiety.  Regarding claim 23, the references render obvious that at least one of the non-labeled modified nucleotides has a sulfur substitution at position 2 of its pyrimidine (2-thio-dTTP), meeting the limitation in the last three lines of instant claim 23.  The references differ from claim 23 in that they do not expressly disclose that at least one of the non-labeled modified nucleotides has a sulfur substitution at the non-bridging, α-phosphoryl oxygen atom of the phosphate moiety.  The references further differ from claim 24 in that they do not expressly disclose that at least one of the non-labeled modified nucleotides is selected from the group consisting of α-thio-2-thio-dTTP, α-thio-2-thio-dCTP, and α-thio-6-Cl-2-APTP.
However, it is noted that Collins teaches that a method for enhancing the detection of the specific incorporation of the correct dNTP or NTP would be to use analog dNTPs or NTPs which exacerbate the conformational dynamics of correct nucleotide incorporation thus ensuring accurate sequencing (page 7, paragraph [0095]).  Collins further states that “Non-labeled analog dNTPs or NTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation are well known to one skilled in the art…” and include but are not limited to various modifications, including modifications of the alpha, beta, and gamma phosphates of the dNTPs or NTPs, including the use of tetra or penta-phosphates, with or without additional phosphate modifications (page 7, paragraph [0095]).
Motea discusses a particular DNA polymer, terminal deoxynucleotidyl transferase (TdT), that performs DNA synthesis using only single-stranded DNA as the nucleic acid substrate (abstract and page 1151, first paragraph).  Motea points out that after nucleotide binding, most DNA polymerases undergo an enzymatic conformational change that is proposed to align the incoming dNTP into a precise geometrical shape with the templating nucleobase to allow for phosphoryl transfer (page 1158, left column, last paragraph).  The conformational change step is believed to impose discrimination against misinserting an incorrect nucleotide into DNA by altering the geometry of the polymerase’s active site to inhibit efficient phosphoryl transfer (page 1158, right column, first paragraph).  Since TdT uses only single-stranded DNA, the need for an obligatory conformational change step to ensure fidelity remains in doubt (page 1158, right column, first paragraph).  
Motea then states that one way to evaluate the location of the rate-limiting step during polymerization is to measure the effects of thio-substituted nucleotides on the rate of nucleotide incorporation (page 1158, right column, second paragraph).  Since a non-bridging sulfur atom has decreased electronegativity, it is predicted to be less effective than oxygen at stabilizing electron density during the transition state of phosphoryl transfer (page 1158, right column, second paragraph).  As a result, the magnitude of the “thio effect”, defined as the rate of incorporation using α-O-dNTP versus the rate using an identical concentration of α-S-dNTP, can be used as a diagnostic indication of whether or not chemistry is rate-limiting (page 1158, right column, second paragraph).  If chemistry is the rate-limiting step, then a significant thio-elemental effect (>10) is typically observed while smaller thio-elemental effects of <2 are observed if another kinetic step such as conformational change preceding phosphoryl transfer is rate-limiting, and thus insensitive to thio substitution (page 1158, right column, second paragraph).  For the preliminary data in Motea regarding Tdt, the elemental effect for the incorporation of α-S-dGTP was studied (page 1158, right column, last paragraph).
Kettlun teaches that thio-substituted dATP (one α oxygen-phosphorus substituted by sulfur) is widely used as a dATP analogue (page 977, right column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted at least one of the non-labeled analog dNTPs (i.e. non-labeled modified nucleotides) used in the method of Collins in view of Rigatti (in light of Berg) with non-labeled thio-substituted nucleotides, specifically α-thio-dNTPs (i.e. α-S-dNTPs) such as α-thio-dGTP (i.e. α-S-dGTP) and α-thio-dATP (i.e. α-S-dATP) – thus the non-labeled dNTPs used in the method comprise 2-thio-dTTPs and α-thio-dNTPs (α-thio-dGTP or α-thio-dATP).  It would have been a matter of simple substitution of non-labeled analog dNTPs having modifications of the alpha phosphates of the dNTPs (as taught in paragraph [0095] of Collins), with other non-labeled analog dNTPs having modifications of the alpha phosphates of the dNTPs (the α-thio-dNTPs of Motea and Kettlun).  There would have been a reasonable expectation of exacerbating the conformational dynamics of correct nucleotide incorporation to ensure accurate sequencing (as sought in Collins by using analog dNTPs in the embodiment disclosed in paragraph [0095]) with the α-thio-dNTPs of Motea and Kettlun since Motea teaches that for thio-substituted nucleotides (α-thio-dNTPs), since a non-bridging sulfur atom has decreased electronegativity, it is predicted to be less effective than oxygen at stabilizing electron density during the transition state of phosphoryl transfer (page 1158, right column, second paragraph of Motea).  Because the non-bridging sulfur atom of α-thio-dNTPs is less effective in stabilizing electron density during the transition state of phosphoryl transfer, then α-thio-dNTPs exacerbate the conformation dynamics of correct nucleotide incorporation.  Moreover, Collins recognizes that non-labeled analog dNTPs having modifications at the alpha, beta, and gamma phosphates of the dNTPs are non-labeled analog dNTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation (page 7, paragraph [0095]) – this supports the expectation that α-thio-dNTPs exacerbate the conformation dynamics of correct nucleotide incorporation.  Additionally, there would have been a reasonable expectation of making the substitution with α-thio-dATP in particular since thio-substituted dATP (one α oxygen-phosphorus substituted by sulfur) is widely used as a dATP analogue (as taught in Kettlun).  Therefore, instant claims 23 and 35 are rendered obvious.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to have modified at least one of the 2-thio-dTTPs by substituting its non-bridging, α-phosphoryl oxygen atom of its phosphate moiety with sulfur when practicing the method rendered obvious by Collins, Rigatti, Berg, Motea, and Kettlun – this renders obvious α-thio-2-thio-dTTP of instant claim 24.  One of ordinary skill in the art would have been motivated to do this since Motea indicates that since a non-bridging sulfur atom has decreased electronegativity, it is predicted to be less effective than oxygen at stabilizing electron density during the transition state of phosphoryl transfer for thio-substituted nucleotides (α-thio-dNTPs) (page 1158, right column, second paragraph).  Because the non-bridging sulfur atom of α-thio-dNTPs is less effective in stabilizing electron density during the transition state of phosphoryl transfer, then α-thio-dNTPs exacerbate the conformation dynamics of correct nucleotide incorporation.  Moreover, Collins recognizes that non-labeled analog dNTPs having modifications at the alpha, beta, and gamma phosphates of the dNTPs are non-labeled analog dNTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation (page 7, paragraph [0095]) – this further supports that expectation that the thio-substitution at the non-bridging, α-phosphoryl oxygen atom of its phosphate moiety would have exacerbated the conformation dynamics of correct nucleotide incorporation.  In making the modification to at least one of the 2-thio-dTTPs, then based on Motea and Collins it would have been expected to enhance the kinetic of dynamic discrimination of correct nucleotide incorporation.  Therefore, instant claim 24 (α-thio-2-thio-dTTP) is rendered obvious.
A holding of obviousness is clearly required.  

Claims 15, 21, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2013/0078622. Listed on IDS filed 2/22/19. Previously cited) in view of Benner (US 7,794,936), and in light of Berg (Sections 5.3 and 27.2. in: Berg, JM et al., Biochemistry [online]. 5th edition. New York: W H Freeman, 2002. [retrieved on 2021-07-17]. Retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/books/NBK22513/> and <URL: https://www.ncbi.nlm.nih.gov/books/NBK22374/>. Previously cited).
Collins discloses a method for sequencing a nucleic acid using a single molecule sensing device (page 3, paragraph [0024]).  The sensing device includes a conductive channel having a single sensitizing enzyme secured to the channel using a linker molecule non-covalently functionalized with the channel, wherein the enzyme may be a polymerase (page 3, paragraph [0024]).  Collins teaches an embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase (page 7, paragraph [0094]).  The method of Collins includes exposing the sensing device to at least one type of nucleotide; applying a voltage potential across the channel; monitoring fluctuations in the current flowing the channel (e.g. a single walled carbon nanotube, SWNT); and identifying the nucleotides incorporated into a nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  The embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase is directed to the claimed invention.  
Additionally, when discussing nucleotide incorporation, Collins teaches that the enzymes (e.g. DNA or RNA polymerase) which catalyze the template-dependent incorporation of dNTPs (deoxyribonucleotide triphosphates, see paragraph [0138]) are known to undergo well characterized conformational changes that can be used to monitor the nucleotide specific incorporation of dNTPs or NTPs in accordance with the methods and devices disclosed in Collins and thus provide the sequence of the template molecule (page 7, paragraph [0094]).  Therefore, in sequencing a nucleic acid by monitoring fluctuations in current, Collins discloses detecting a conformationally changed nucleic acid polymerase (DNA or RNA polymerase) by measuring an electrical signal change (fluctuations in the current flowing through the conductive channel, e.g. SWNT).  
Collins discloses monitoring the nucleotide specific incorporation of natural or analog dNTPs or NTPs in their invention which is a label-free sequencing method (page 7, paragraph [0094]).  Given that their method is label-free, then the natural or analog dNTPs or NTPs are non-labeled.  The non-labeled analog dNTPs/NTPs of Collins read on ‘non-labeled modified nucleotides.’  Additionally, Collins discloses enhancing the detection of the specific incorporation of the correct dNTP or NTP by using analog dNTPs or NTPs which exacerbate the conformational dynamics of correct nucleotide incorporation thus ensuring accurate sequencing (page 7, paragraph [0095]).  For that embodiment, Collins teaches non-labeled analog dNTPs or NTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation, indicating that they are well known to one skilled in the art, and that they “include but are not limited to modifications of the purine and pyrimidine baes (i.e., at the C-4 and C-7 positions)…” (page 7, paragraph [0095]).  This embodiment further supports Collins’ disclosure of non-labeled modified nucleotides for the practice of their invention.  
In Example 3, the sensitizing molecule is a DNA polymerase 1 and the chemical environment is a solution comprising a DNA template and deoxyribonucleotide triphosphate (dNTP) (page 12, paragraph [0138]) – thus it is clear that in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is contacted with a template nucleic acid sequence (the DNA template) and a mixture of nucleotides that are non-labeled nucleotides (dNTPs or NTPs).  Furthermore, it is known in the art that the DNA polymerase requires a template and a primer which is base-paired to the template.  This is evidenced by Berg which teaches that DNA polymerases are template-directed enzymes which require a primer already based-paired to the template in order to initiate the reaction catalyzed by the DNA polymerase (first two paragraphs of Section 27.2).  The primer base-paired to the template reads on a nucleic acid primer hybridized to the template nucleic acid sequence to form a duplex.  Therefore, in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is also contacted with a nucleic acid primer base-paired to the DNA template (reading on ‘template nucleic acid sequence’), in addition to the DNA template and mixture of nucleotides that are non-labeled nucleotides (dNTPs or NTPs).  
Additionally, it is it well known in the prior art that the DNA polymerase extends the primer by incorporating one of the nucleotides (dNTPs/NTPs) that is complementary to the next nucleic acid in the template nucleic acid sequence.  This is evidenced by Berg which teaches that the chain-elongation reaction catalyzed by DNA polymerases is a nucleophilic attack by the 3’-hydroxyl group of the primer on the innermost phosphorus atom of the deoxynucleoside triphosphate (second paragraph of Section 5.3.1), and DNA polymerase is a template-directed enzyme that synthesizes a product with a base sequence complementary to that of the template (last paragraph of Section 5.3.1).  Thus the method of Collins encompasses the primer extending step of instant claim 15.
As such, Collins is comparable to the claimed invention since Collins teaches a method of detecting a conformationally changed nucleic acid polymerase, the method comprising: 
contacting a nucleic acid polymerase (DNA or RNA polymerase) attached to an electrically-conducting channel (a conductive channel such as a single-walled carbon nanotube) with a template nucleic acid sequence (a DNA template) and a mixture of non-labeled modified nucleotides (non-labeled analog dNTPs or NTPs), 
extending the primer, using the nucleic acid polymerase (DNA polymerase), to incorporate one of the nucleotides (non-labeled analog dNTPs/NTPs) of the mixture that is complementary to a next nucleic acid in the template nucleic acid sequence (DNA template), thereby forming the conformationally changed nucleic acid polymerase bound to one of the nucleotides of the mixture, the primer, and the template nucleic acid sequence (binding inherently occurs since the polymerase acts on the nucleotide and the template nucleic acid sequence); and 
detecting the conformationally changed nucleic acid polymerase by measuring an electrical signal change (fluctuations in current flowing through the conductive channel) in the electrically-conducting channel caused by a conformational transition between the nucleic acid polymerase and the conformationally changed nucleic acid polymerase.  

Collins differs from the claimed method in that Collins does not expressly disclose that at least one of the non-labeled modified nucleotides (non-labeled analog dNTPs or NTPs) comprises a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine.
Benner discloses an invention relating to nucleoside, nucleotide, and oligonucleotide analogs that incorporate non-standard nucleobase analogs (abstract).  Their invention amplified nucleic acid analogs containing non-standard nucleobases using polymerase chain reactions (column 4, lines 4-6).  In particular, the invention uses 2-thiothymidine triphosphate (2-thioTTP).  2-thioTTP reads on a non-labeled modified nucleotide comprising a sulfur substitution at position 6 of its pyrimidine, thereby meeting limitations of instant claims 15 and 21 while also being on the modified nucleotides recited in instant claim 21.  Benner teaches that 2-thio-TTP is misincorporated less frequently than TTP opposite isoG residues (column 7, lines 28-30).  Additionally, their examples shows that substituting 2-thioTTP for TTP in a PCR sequence significantly increases the fidelity in a PCR amplification of an oligonucleotide containing the isoC-isoG base pair (column 8, lines 3-6).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted at least one of non-labeled analog dNTPs or NTPs (i.e. non-labeled modified nucleotides) used in the method of Collins with non-labeled 2-thio-TTP for the predictable result of sequencing a nucleic acid.  There would have been a reasonable expectation of success of sequencing a nucleic acid and incorporating non-labeled  since Benner demonstrates that 2-thio-TTP can be incorporated by a DNA polymerase (as evidence by successful PCR amplification).  Moreover, one of ordinary skill in the art would have been motivated to substitute at least one of the non-labeled analog dNTPs/NTPs with non-labeled 2-thio-TTP since Benner demonstrates that it misincorporated less frequently than TTP opposite isoG residues – this would have improved the fidelity if an isoC-isoG base pair is present.  Therefore, Collins in view of Benner (in light of Berg) renders obvious instant claims 15 (‘wherein at least one of the non-labeled modified nucleotides comprises a…sulfur substitution…at position 2…of its pyrimidine’), 21 (‘at least one of the non-labeled modified nucleotides has the sulfur substitution at position 2 of the pyrimidine’; 2-thio-TTP), and 31 are rendered obvious.

Regarding instant claim 25, Collins teaches that exemplary conduction channels for their invention are formed from metals, metal oxides, or semiconductors, amongst other materials (page 2, paragraph [0012]).  Therefore, instant claim 25 is rendered obvious.
Regarding instant claims 26 and 27, Collins teaches that exemplary conduction channels for their invention include nanometer-scale conductors such as nanowires and single-walled carbon nanotubes (SWNTs) (page 2, paragraph [0012]).  Therefore, instant claims 26 and 27 are rendered obvious.  
Regarding instant claim 28, as pointed out above, Collins teaches semiconductors for forming their conduction channels and using nanowires as their conduction channels (page 2, paragraph [0012]).  Therefore, instant claim 28 is rendered obvious.
Regarding instant claims 29 and 30, Collins teaches their method identifies the nucleotides incorporated into the nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  Therefore, instant claim 29 is rendered obvious.  It would have been obvious that the fluctuations in current of the method rendered obvious by Collins in view of Benner (using 2-thio-TTP) are different (i.e. increased or decreased relative to) from fluctuations in current of the method of Collins when native nucleotides (that is, natural dNTPs/NTPs) are used, given that 2-thio-TTP is distinct from TTP and has a different incorporation as compared to TTP opposite isoG residues (column 7, lines 28-30 of Benner).  Therefore, instant claim 30 is rendered obvious.
A holding of obviousness is clearly required.

Claims 15, 22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2013/0078622. Listed on IDS filed 2/22/19. Previously cited) in view of Caradonna (Journal of Biological Chemistry. 1984. 259(9): 5459-5464), and in light of Berg (Sections 5.3 and 27.2. in: Berg, JM et al., Biochemistry [online]. 5th edition. New York: W H Freeman, 2002. [retrieved on 2021-07-17]. Retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/books/NBK22513/> and <URL: https://www.ncbi.nlm.nih.gov/books/NBK22374/>. Previously cited).
Collins discloses a method for sequencing a nucleic acid using a single molecule sensing device (page 3, paragraph [0024]).  The sensing device includes a conductive channel having a single sensitizing enzyme secured to the channel using a linker molecule non-covalently functionalized with the channel, wherein the enzyme may be a polymerase (page 3, paragraph [0024]).  Collins teaches an embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase (page 7, paragraph [0094]).  The method of Collins includes exposing the sensing device to at least one type of nucleotide; applying a voltage potential across the channel; monitoring fluctuations in the current flowing the channel (e.g. a single walled carbon nanotube, SWNT); and identifying the nucleotides incorporated into a nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  The embodiment in which the single sensitizing enzyme is a DNA or RNA polymerase is directed to the claimed invention.  
Additionally, when discussing nucleotide incorporation, Collins teaches that the enzymes (e.g. DNA or RNA polymerase) which catalyze the template-dependent incorporation of dNTPs (deoxyribonucleotide triphosphates, see paragraph [0138]) are known to undergo well characterized conformational changes that can be used to monitor the nucleotide specific incorporation of dNTPs or NTPs in accordance with the methods and devices disclosed in Collins and thus provide the sequence of the template molecule (page 7, paragraph [0094]).  Therefore, in sequencing a nucleic acid by monitoring fluctuations in current, Collins discloses detecting a conformationally changed nucleic acid polymerase (DNA or RNA polymerase) by measuring an electrical signal change (fluctuations in the current flowing through the conductive channel, e.g. SWNT).  
Collins discloses monitoring the nucleotide specific incorporation of natural or analog dNTPs or NTPs in their invention which is a label-free sequencing method (page 7, paragraph [0094]).  Given that their method is label-free, then the natural or analog dNTPs or NTPs are non-labeled.  The non-labeled analog dNTPs of Collins read on ‘non-labeled modified nucleotides.’  Additionally, Collins discloses enhancing the detection of the specific incorporation of the correct dNTP or NTP by using analog dNTPs or NTPs which exacerbate the conformational dynamics of correct nucleotide incorporation thus ensuring accurate sequencing (page 7, paragraph [0095]).  For that embodiment, Collins teaches non-labeled analog dNTPs or NTPs which can be used to enhance the kinetic or dynamic discrimination of correct nucleotide incorporation, indicating that they are well known to one skilled in the art, and that they “include but are not limited to modifications of the purine and pyrimidine baes (i.e., at the C-4 and C-7 positions)…” (page 7, paragraph [0095]).  This embodiment further supports Collins’ disclosure of non-labeled modified nucleotides for the practice of their invention.  
In Example 3, the sensitizing molecule is a DNA polymerase 1 and the chemical environment is a solution comprising a DNA template and deoxyribonucleotide triphosphate (dNTP) (page 12, paragraph [0138]) – thus it is clear that in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is contacted with a template nucleic acid sequence (the DNA template) and a mixture of nucleotides that are non-labeled nucleotides (dNTPs).  Furthermore, it is known in the art that the DNA polymerase requires a template and a primer which is base-paired to the template.  This is evidenced by Berg which teaches that DNA polymerases are template-directed enzymes which require a primer already based-paired to the template in order to initiate the reaction catalyzed by the DNA polymerase (first two paragraphs of Section 27.2).  The primer base-paired to the template reads on a nucleic acid primer hybridized to the template nucleic acid sequence to form a duplex.  Therefore, in practicing the method of Collins directed to nucleic acid sequencing using a DNA polymerase as the single sensitizing enzyme, the sensing device is also contacted with a nucleic acid primer base-paired to the DNA template (reading on ‘template nucleic acid sequence’), in addition to the DNA template and mixture of nucleotides that are non-labeled nucleotides (dNTPs).  
Additionally, it is it well known in the prior art that the DNA polymerase extends the primer by incorporating one of the nucleotides (dNTPs) that is complementary to the next nucleic acid in the template nucleic acid sequence.  This is evidenced by Berg which teaches that the chain-elongation reaction catalyzed by DNA polymerases is a nucleophilic attack by the 3’-hydroxyl group of the primer on the innermost phosphorus atom of the deoxynucleoside triphosphate (second paragraph of Section 5.3.1), and DNA polymerase is a template-directed enzyme that synthesizes a product with a base sequence complementary to that of the template (last paragraph of Section 5.3.1).  Thus the method of Collins encompasses the primer extending step of instant claim 15.
As such, Collins is comparable to the claimed invention since Collins teaches a method of detecting a conformationally changed nucleic acid polymerase, the method comprising: 
contacting a nucleic acid polymerase (DNA or RNA polymerase) attached to an electrically-conducting channel (a conductive channel such as a single-walled carbon nanotube) with a template nucleic acid sequence (a DNA template) and a mixture of non-labeled modified nucleotides (non-labeled analog dNTPs), 
extending the primer, using the nucleic acid polymerase (DNA polymerase), to incorporate one of the nucleotides (non-labeled analog dNTPs) of the mixture that is complementary to a next nucleic acid in the template nucleic acid sequence (DNA template), thereby forming the conformationally changed nucleic acid polymerase bound to one of the nucleotides of the mixture, the primer, and the template nucleic acid sequence (binding inherently occurs since the polymerase acts on the nucleotide and the template nucleic acid sequence); and 
detecting the conformationally changed nucleic acid polymerase by measuring an electrical signal change (fluctuations in current flowing through the conductive channel) in the electrically-conducting channel caused by a conformational transition between the nucleic acid polymerase and the conformationally changed nucleic acid polymerase.  

Collins differs from the claimed method in that Collins does not expressly disclose that at least one of the non-labeled modified nucleotides (non-labeled analog dNTPs) comprises a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine.
	Caradonna discloses 6-aza-dUTP, a dUTP analog (page 5459, right column, first paragraph).  It reads on a non-labeled modified nucleotide comprising a nitrogen substitution at position 6 of its pyrimidine, and in particular is recited in instant claim 22.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted at least one of non-labeled analog dNTPs (i.e. non-labeled modified nucleotides) used in the method of Collins with non-labeled 6-aza-dUTP for the predictable result of sequencing a nucleic acid.  There would have been a reasonable expectation of success of sequencing a nucleic acid and incorporating non-labeled 6-aza-dUTP since it is an analog of a dNTP.  Therefore, Collins in view of Caradonna (in light of Berg) renders obvious instant claims 15 (‘wherein at least one of the non-labeled modified nucleotides comprises a…nitrogen…substitution…at position…6 of its pyrimidine’), 22, and 31 are rendered obvious.

Regarding instant claim 25, Collins teaches that exemplary conduction channels for their invention are formed from metals, metal oxides, or semiconductors, amongst other materials (page 2, paragraph [0012]).  Therefore, instant claim 25 is rendered obvious.
Regarding instant claims 26 and 27, Collins teaches that exemplary conduction channels for their invention include nanometer-scale conductors such as nanowires and single-walled carbon nanotubes (SWNTs) (page 2, paragraph [0012]).  Therefore, instant claims 26 and 27 are rendered obvious.  
Regarding instant claim 28, as pointed out above, Collins teaches semiconductors for forming their conduction channels and using nanowires as their conduction channels (page 2, paragraph [0012]).  Therefore, instant claim 28 is rendered obvious.
Regarding instant claims 29 and 30, Collins teaches their method identifies the nucleotides incorporated into the nucleic acid template by the enzyme based at least in part on the monitored fluctuations in current (page 3, paragraph [0024]).  Therefore, instant claim 29 is rendered obvious.  It would have been obvious that the fluctuations in current of the method rendered obvious by Collins in view of Caradonna (using 6-aza-dUTP) are different (i.e. increased or decreased relative to) from fluctuations in current of the method of Collins when native nucleotides (that is, natural dNTPs) are used, given that 6-aza-dUTP is distinct from dUTP.  Therefore, instant claim 30 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 25, 2021, with respect to the rejection under 35 U.S.C. 103 of claims 15, 17, 18, 25-31, 33, and 34 as being unpatentable over Collins in view of Motea and Kettlun and in light of Berg, and the rejection under 35 U.S.C. 103 of claim 32 as being unpatentable over Collins, Motea, Kettlun, and Berg and further in view of Previte and Goldsmith, have been fully considered and are persuasive.  In particular, the rejections have been overcome by the amendment to claim 15 deleting the alternative embodiments of the non-labeled modified nucleotides.  The cited references do not teach the embodiment of the invention wherein at least one of the non-labeled modified nucleotides comprises a halogen, nitrogen or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine as recited in claim 15.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references Rigatti, Benner, and Caradonna.  To the extent that Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  Applicant cites paragraph [0095] of Collins for teaching non-labeled analog dNTPs in which the modifications of purine and pyrimidine bases are at the C-4 and C-7 positions (“modifications of the purine and pyrimidines (i.e., at the C-4 and C-7 positions)”).  However, paragraph [0095] states that non-labeled analog dNTPs which can enhance the kinetic or dynamic discrimination of correct nucleotide incorporation “include but are not limited to” the examples listed thereafter which include dNTPs with modifications of purine and pyrimidine bases at the C-4 and C-7 positions.  Therefore, Collins does not limit their embodiment of non-labeled analog dNTPs (for enhancing kinetic/dynamic discrimination) to those recited examples.  Moreover, the embodiments of non-labeled analog dNTPs disclosed in paragraph [0095] are not the only non-labeled analog dNTPs permissible for the method of Collins – they are directed to just embodiments of the nucleotides that can be used for practicing the method of Collins.  Collins also teaches in preceding paragraph [0094] the broader embodiment of using dNTPs or analog dNTPs or NTPs for practicing their label-free sequencing method in paragraph.  Thus Collins discloses the broader scope of using non-labeled analog dNTPs/NTPs.  As pointed out in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Though Collins teaches the example of non-labeled analog dNTPs in which the modifications of purine and pyrimidine bases are at the C-4 and C-7 positions, this does not constitute a teaching away from the broader disclosure in Collins of using non-labeled analog dNTPs/NTPs in general.
Applicant also asserts that the application as-filed demonstrates that analogs having a halogen, nitrogen, or sulfur substitution at position 6 of its purine or position 2 or 6 of its pyrimidine induce an unexpected conformational change when binding to a nucleic acid polymerase.  Applicant asserts that they have further discovered that this unexpected conformation change is, quite surprisingly, detectable using an electrically-conducting channel measuring an electrical signal change relative binding of a native nucleotide to the polymerase.  The Declaration under 37 C.F.R. 1.132 filed October 25, 2021, is cited to support these assertions.  The Declaration asserts that their investigations demonstrated wholly unexpected electrical features of certain analogs resulting in a reverse polarity of current when incorporated into the immobilized DNA polymerase (paragraph 4 of the Declaration), citing Figures 2D and 2E of the application for demonstrating that 6-Cl-2APTP (i.e. 6-Cl-dGTP according to paragraph [0096] of the instant specification) and 2-thio-dCTP showed positive current fluctuation compared to the negative current fluctuation typically seen with unmodified dNTPs (paragraph 5 of the Declaration).  It is noted that 6-Cl-dGTP is recited in instant claim 20, and 2-thio-dCTP is recited in instant claim 21.  The Examiner observes Figure 2B for dGTP in the instant specification serves as demonstrating the negative current fluctuation that the Declaration asserts as being typically seen with unmodified dNTPs.  However, Figure 2F also shows the current measurement for 2-thio-dCTP, but unlike Figure 2E, shows a negative current fluctuation.  Therefore, Figure 2F appears to contradict Applicant’s assertion for an unexpected result of a reverse polarity of current for 2-thio-dCTP.  Given the inconsistency between Figures 2E and 2F, then no conclusions can be made about 2-thio-dCTP as to Applicant’s assertion that it demonstrates an unexpected electrical feature of reverse polarity of current.  Therefore, the Applicant’s point with respect to Figure 2 is only demonstrated for 6-Cl-2APTP (i.e. 6-Cl-dGTP) as shown in Figure 2D. 
Additionally, the Declaration notes that not all analogs exhibited this feature (of reverse polarity of current) and were, in fact, indistinguishable in its current response compared to an unmodified nucleotide (paragraph 6).  To that point, the Declaration compares Figure 2C to 2B to indicate that alpha-thio-dGTP showed a nearly distinguishable current fluctuation when passing through a channel (paragraph 7).  It is noted that alpha-thio-dGTP does not read on the limitation of instant claim 15 of a non-labeled modified nucleotide comprising a halogen, nitrogen, or sulfur substitution at position 6 of its purine or at position 2 or 6 of its pyrimidine.  It is noted that paragraph 6 of the Declaration and Figures 2B amd 2C further support that results for particular modified nucleotides do speak for the broader scope of analogs as encompassed by the claims.  
In any case, with respect to the assertion in the Declaration of a wholly unexpected electrically feature of certain analogs resulting in a reverse polarity of current when incorporated into the immobilized DNA polymerase (paragraph 4), this unexpected result is only demonstrated in Figure 2 for 6-Cl-2APTP (i.e. 6-Cl-dGTP).  Paragraph 8 of the Declaration also notes positive current spikes that identify 6-Cl-2APTP in Figure 5C.  MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”  While the evidence of Figure 2 and Figure 5 of the specification speak to unexpected results with 6-Cl-dGTP which is recited in instant claim 20, it does not demonstrate unexpected results for all other non-labeled modified nucleotides having the halogen substitution at position 6 of the purine, nor does it demonstrate unexpected results for non-labeled modified nucleotides comprising a nitrogen or sulfur substitution at position 6 of its purine or comprising a halogen, nitrogen, or sulfur substitution at position 2 or 6 of its pyrimidine as recited in independent claim 15.  Since the evidence of Figure 2 (as explained by the Declaration) is not commensurate in scope with claim 15 or its dependent claims 21-32 and 35, then it is unpersuasive with respect to the new grounds of rejection – Rigatti is cited to render obvious including 2-thio-dTTPs as analogs, Benner is cited to render obvious including 2-thio-TTP as an analog, and Caradonna is cited to render obvious including 6-aza-dUTP as an analog.
Paragraph 8 of the Declaration also notes that in the presence of all four natural nucleotides (dNTP), each base pair incorporation produces a negative current spike, with individual spikes enumerated in Figure 5A of the specification.  On the other hand, Figure 5B shows a simulation of the same data set with dTTP replaced by 2-thio-dTTP, wherein positive spikes indicate the locations where T nucleotides were incorporated.  However, this difference in spikes would have been expected for 2-thio-dTTP based on Rigatti, cited in the new grounds of rejection.  Rigatti teaches that 2-thio-dTTP shows a lower efficiency of incorporation by a polymerase than the non-modified thymidine nucleotide (paragraph [0040]).  Given this lower efficiency of incorporation, then the difference in the current spikes as shown in Figure 5B of the specification would have been expected.  As pointed out in MPEP 716.02(a)(I), “’A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness…of the claims at issue.’”  Since the results of Figure 5B of the specification would have been expected based on Rigatti, then paragraph 8 of the Declaration in combination with Figure 5B of the specification is unpersuasive in demonstrating unexpected results for 2-thio-dTTP which is one of the modified nucleotides recited in instant claim 21.  Therefore, the evidence is unpersuasive with respect to the new grounds of rejection over Rigatti as a secondary reference to render obvious including 2-thio-dTTPs as analogs. 
Moreover, as pointed out above, the evidence of nonobviousness must be commensurate in scope with the claims (see MPEP 716.02(d)).  Any evidence with respect to 2-thio-dTTP does not speak to demonstrating unexpected results for any other non-labeled modified nucleotide comprising a sulfur substitution at position 2 of its pyrimidine, non-labeled modified nucleotides comprising a sulfur substitution at position 6 of its pyrimidine, non-labeled modified nucleotides comprising a halogen or nitrogen substitution at position 2 or 6 of its pyrimidine, or non-labeled modified nucleotides comprising a halogen, nitrogen, or sulfur substitution at position 6 of its purine as recited in independent claim 15.  Therefore, the evidence is unpersuasive with respect to the new grounds of rejection over Benner and Caradonna cited as secondary references to render obvious including 2-thio-TTP and 6-aza-dUTP, respectively, as an analog.
Applicant also asserts that the inventors were able to detect incorporation of the claimed analog dNTPs among a mixture of unmodified dNTPs of different base type as shown in Figure 4 -5 and further citing paragraph 9 of the Declaration.  Figure 4B appears to show similar results to Figure 5B with respect to showing positive current spikes for 2-thio-dTTP (paragraph [0151] of published application).  However, as discussed above with respect to Figure 5B, such results for 2-thio-dTTP would have been expected in view of Rigatti (see discussion above), and this is unpersuasive for showing nonobviousness.  Regarding paragraph 9 of the Declaration, the statement it makes is not supported by evidence.
	As such, the claims must be rejected under the new grounds of rejection.

Conclusion
No claim is allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651